Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted/amended claims 17-22 (specifically independent claims 17 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 (original claims 1-20), drawn to adaptively slowing down play of a computer simulation in response to performance/latency of a user, classified in A63F 13/67.
II. Claims 17-20, drawn to presenting a simulation trigger earlier in the simulation for slower players based on a gameplay input, classified in A63F 13/45.
III. Claims 21-22, drawn to an input element which allows a player to select to slow down the game, classified in A63F 13/42.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as slowing down gameplay of  computer simulation in response to performance/latency of a user without presenting a simulation trigger earlier in the simulation for slower players.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as providing an input on a UI for slowing down the game without adaptively slowing down play based on performance.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as providing an input on a UI for slowing down the game without presenting a simulation trigger earlier in the simulation for slower players.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flurry (US 20110306396) in view of Aghdaie (US 20170259177).
In claim 1, Flurry discloses
At least one computer simulation controller (paragraph 45, 142)
At least one computer simulation source configured to receive input from the computer simulation controller to control presentation of a computer simulation presented on at least one display (paragraphs 147, 148), the computer simulation source comprising at least one processor and at least one storage accessible to the processor and comprising instructions executable by the processor to: (paragraph 148)
Receive at least a first and second input from the computer simulation controller (paragraphs 140-144, the first and second inputs include “providing input using a right hand when the target performance uses a left hand, providing a right leg input when the target performance uses a left leg, and so forth”)
Based on the first and second input, identify performance of a player over time and (paragraphs 61, 62 “each target frame receives a score based on the maximum score of all input frames scored against the target frame.  In this embodiment that score is multiplied by the weight to produce a weighted score for each target frame.  The score for a move is determined by combining the weighted scores using a sum or average”.  This would represent a performance over time as it is describing judging performance over multiple frames)
Based at least in part on the performance, adaptively slow down play of the computer simulation during first times of simulation presentation requiring input (paragraph 102, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”) and not second times of simulation presentation (paragraph 102 “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”)
Flurry fails to disclose the first times being identified as first times at least in part on the basis of being simulation periods at which prior players experienced difficulty satisfying a test, however Aghdaie discloses determining increased difficulty within games by determining simulation periods at which prior players experienced difficulty satisfying a test (paragraph 54. “determine how challenging a […] portion of the video game (such as a dungeon) generated in response to a particular seed value in a video game 112 is based on how well a group of users do playing the video game 112 when the particular seed value is utilized. […] for example if it is determined that a seed value causes users to fail at an 80% rate, the seed value may be associated with the harder difficulty level than another seed value that causes users to fail at a 20% rate”)  This combination would teach the invention as described in Flurry wherein a more difficult section is slowed down with the difficulty of the section combined with Aghdaie’s teaching of determining a difficulty level of a section based on performance of prior users difficulty in satisfying a test.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry with Aghdaie in order to allow for the invention of Flurry to more quickly and easily identify difficult sections of the game.
In claim 2, Flurry discloses the computer simulation score comprises a network server communicating with the computer simulation controller over a computer network (paragraph 152, the “network server” of the instant application would be taught by the backend component such as data server, application server, etc. of the prior art)
In claim 3, Flurry discloses the computer simulation score comprises a computer game console communicating directly with the computer simulation controller (paragraph 150-152, “game console”, a variety of hardware implementations are provided such as backend servers, game controllers, etc.)
In claim 4, Flurry discloses
•	At least one computer simulation controller (paragraph 45, 142)
•	At least one computer simulation source configured to receive input from the computer simulation controller to control presentation of a computer simulation presented on at least one display (paragraphs 147, 148), the computer simulation source comprising at least one processor and at least one storage accessible to the processor and comprising instructions executable by the processor to: (paragraph 148)
•	Receive at least a first and second input from the computer simulation controller (paragraphs 140-144, the first and second inputs include “providing input using a right hand when the target performance uses a left hand, providing a right leg input when the target performance uses a left leg, and so forth”)
•	Based on the first and second input, identify performance of a player over time and (paragraphs 61, 62 “each target frame receives a score based on the maximum score of all input frames scored against the target frame.  In this embodiment that score is multiplied by the weight to produce a weighted score for each target frame.  The score for a move is determined by combining the weighted scores using a sum or average”.  This would represent a performance over time as it is describing judging performance over multiple frames)
•	Based at least in part on the performance, adaptively slow down play of the computer simulation during first times of simulation presentation requiring input (paragraph 102, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”) and not second times of simulation presentation (paragraph 102 “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”)
Flurry fails to disclose the first times being identified as first times at least in part on the basis of being simulation periods in which crowd source input is received, however Aghdaie discloses first times being identified at least in part on the basis of being simulation periods in which crowd source input is received (paragraph 54. “determine how challenging a […] portion of the video game (such as a dungeon) generated in response to a particular seed value in a video game 112 is based on how well a group of users do playing the video game 112 when the particular seed value is utilized. […] for example if it is determined that a seed value causes users to fail at an 80% rate, the seed value may be associated with the harder difficulty level than another seed value that causes users to fail at a 20% rate”  The first times of the current claimset is the period in which play is adaptively slowed down in the primary reference of Flurry, Aghdaie discloses determining difficulty from a plurality of prior users (which is to say, crowd sourced input) to determine more difficult periods of time, thus the first times would be simulation periods in which crowd source input is received.)  It  would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry with Aghdaie in order to allow for the invention of Flurry to more quickly and easily identify difficult sections of the game.
In claim 6, Flurry discloses the first times comprise critical times defined by a developer of the computer simulation (paragraph 75-79, a time window is set, wherein a player is allowed to perform the move a little early or late, and a reduced or no score is given for performing the move outside of the inner window based on the latency.  With respect to “defined by a developer of the computer simulation”, this language is given the broadest reasonable interpretation, as “a developer” has no particular structure as to what constitutes a developer.  The invention appears to disclose this limitation as paragraph 45 for example discloses “developers” using the system to interact with players with the game platform, and paragraph 48 discloses a “dance game”, which would be developed by developers, with these limitations related to the dance game developed by the inventors of the prior art.  However, even if this were not the case, under the broadest reasonable interpretation, anything which affects the workings of the computer simulation is a “developer”, and as paragraphs 75-79 are describing the inner working of the source code of the computer simulation, as such it would be inherent that whoever defines these time windows would be a “developer” under the broadest reasonable interpretation.)
In claim 7, Flurry discloses the first times comprise critical times defined by input latency satisfying a threshold period  (figure 3B, paragraph 84, a timeframe is set for criticality of performing a task, with lower or no scores for being further outside of the threshold.  These critical times are used for the first times as per paragraph 102 which discloses slowing down during these inputs)
In claims 8 Flurry discloses the instructions are executable to speed up simulation presentation based at least in part on improving performance (paragraph 102.  “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”.  It is noted by examiner that claim 16 depends upon claim 9 and claim 20 depends upon claim 17 which both do not positively recite “performance”, thus this limitation is particularly broad, as there is no indication as to what performance is being referred to, however this is taught similarly to claim 8 which more positively recites performance as being “performance of a player over time” as recited in independent claim 1)
Claim(s) 9-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flurry in view of Peck (US 20140155156)
In claim 9, Flurry discloses a method comprising
Identifying latency in input from a player or computer simulation (paragraph 75-79, a time window is set, wherein a player is allowed to perform the move a little early or late, and a reduced or no score is given for performing the move outside of the inner window based on the latency) and 
based at least in part on the latency, slowing down presentation to the player of a computer simulation (paragraphs 75-79 and 102, after the user’s success is determined, which is based at least in part on latency, as performing the move late causes a lower or no score to be produced for the player, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”)
Flurry discloses speeding up simulation presentation (paragraph 75-79, 102, the game is slowed down until the user successfully reproduces the move, at which point the game speeds back up), but does not positively recite speeding the game back up “even if the latency does not improve”.  However, Peck discloses allowing for a user to skip a tutorial (paragraph 123).  This combination would teach the invention as described in Flurry but allowing for the user to skip the slow instructions timeline without successfully reproducing the move as taught by Peck (thus “even if the latency does not improve”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry with Peck in order to allow for the user to have greater control over desired instructions within the game.
In claim 10, Flurry discloses the latency is identifies at least in part based on first and second input to a computer simulation controller  (paragraphs 140-144, the first and second inputs include “providing input using a right hand when the target performance uses a left hand, providing a right leg input when the target performance uses a left leg, and so forth”)
In claim 11, Flurry discloses slowing down play of the computer simulation during first times of simulation presentation requiring input (paragraph 102, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”)  and not at least some of second times of simulation presentation (paragraph 102 “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”)
In claim 14, Flurry discloses the first times comprise critical times defined by a developer of the computer simulation (paragraph 75-79, a time window is set, wherein a player is allowed to perform the move a little early or late, and a reduced or no score is given for performing the move outside of the inner window based on the latency.  With respect to “defined by a developer of the computer simulation”, this language is given the broadest reasonable interpretation, as “a developer” has no particular structure as to what constitutes a developer.  The invention appears to disclose this limitation as paragraph 45 for example discloses “developers” using the system to interact with players with the game platform, and paragraph 48 discloses a “dance game”, which would be developed by developers, with these limitations related to the dance game developed by the inventors of the prior art.  However, even if this were not the case, under the broadest reasonable interpretation, anything which affects the workings of the computer simulation is a “developer”, and as paragraphs 75-79 are describing the inner working of the source code of the computer simulation, as such it would be inherent that whoever defines these time windows would be a “developer” under the broadest reasonable interpretation.)
In claim 15, Flurry discloses the first times comprise critical times defined by input latency satisfying a threshold period  (figure 3B, paragraph 84, a timeframe is set for criticality of performing a task, with lower or no scores for being further outside of the threshold.  These critical times are used for the first times as per paragraph 102 which discloses slowing down during these inputs)
In claims 16 Flurry discloses the instructions are executable to speed up simulation presentation based at least in part on improving performance (paragraph 102.  “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”.  It is noted by examiner that claim 16 depends upon claim 9 and claim 20 depends upon claim 17 which both do not positively recite “performance”, thus this limitation is particularly broad, as there is no indication as to what performance is being referred to, however this is taught similarly to claim 8 which more positively recites performance as being “performance of a player over time” as recited in independent claim 1)
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flurry in view of Peck in further view of Youm (US 20120009997).
In claim 12, Flurry discloses the claimed invention except for first times comprise crowd source input times, however Youm discloses the first times comprise crowd source input times (paragraphs 228-230, one or a plurality of players recorded games input times are being used for the asynchronous gameplay, this would teach crowd source input times, as its input times from a crowd of previous players). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry with Youm in order to allow a player to play a live game against a recorded game from a collection of previous players at a similar skill level.
In claim 13, Flurry in view of Peck discloses the first times comprise simulation times at which the player experienced difficulty satisfying a threshold (paragraph 102, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”) However Flurry fails to disclose prior players. Youm discloses prior players (paragraph 228-230, the previous recordings are from prior players). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry with Youm in order to allow a player to play a live game against a recorded game from a collection of previous players at a similar skill level.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1, that Youm fails to disclose the newly added limitations, without acquiescing this argument, a new rejection is made in view of Aghdaie to teach this limitation.  It is noted by examiner that the former claim 5 was “players experienced difficulty satisfying a threshold”, which was taught by Youm’s threshold, and the newly added reference is in response to Applicant’s amendment.   As such the new grounds is necessitated by Applicant’s amendment.
Applicant argues claim 4 has been rewritten into independent form.  Similarly to applicant’s argument that claim 5 has been incorporated into claim 1, this is not accurate.  Previous claim 4 stated “the first times comprise crowd source input times” as taught by Youm, however the current claim states “first times being identified as first times at least in part on the basis of being simulation periods in which crowd source input is received”.  As such, Examiner has relied upon the reference of Aghdaie in response to Applicant’s amendment.  As such the new grounds is necessitated by Applicant’s amendments.
Applicants arguments of claim 1 is also argued in response to claim 13, however this argument is not persuasive.  Specifically, the language of claim 13 does not “determine when prior players experience difficulty satisfying a test”, instead teaching difficulty satisfying a threshold, however the primary reference of Flurry already teaches difficulty satisfying a threshold, and the secondary reference of Youm is being relied upon to teach use of information of prior players for a game.  Applicants arguments that the prior art of Youm fails to disclose slowing down play during periods of time is not persuasive, as  Youm is being relied upon to modify the teaching of Flurry, which already teaches slowing down play during periods of time.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants arguments of claim 4 is also argued in response to claim 12, however, again claim 4 is different than claim 12, Claim 12 merely claims that first times comprise crowd source input times, however the prior art of Youm teaches crowd sourced input times as per paragraphs 228-230.  Applicants arguments that the prior art of Youm fails to disclose slowing down play during periods of time is not persuasive, as  Youm is being relied upon to modify the teaching of Flurry, which already teaches slowing down play during periods of time.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is further noted by examiner that applicant argues with respect to both claims 1 and 4 that Youm does not disclose slowing down play during periods of time.  Although Youm is no longer being relied upon, Aghdaie is now being relied upon, which also does not disclose slowing down play during periods of time, thus examiner is responding to these arguments for purposes of compact prosecution.  The primary reference of Flurry is being relied upon for slowing down play of the game in response to a user failing to successfully perform a particular move after a threshold number of attempts.  Aghdaie is being relied upon to modify the teaching of Flurry, which already teaches slowing down play during periods of time.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues claim 9’s amendment overcomes the 102 rejection of Flurry.  Examiner agrees; however a new rejection is made in view of Peck.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715